Exhibit 99.2 - MANAGEMENT’S DISCUSSION AND ANALYSIS (MD&A) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (In millions of U.S. dollars, except per share amounts, and in accordance with U.S. GAAP) Overview Zarlink delivers semiconductor solutions that drive the capabilities of voice, enterprise, broadband and wireless communications.Our success is built on its technology strengths including voice and data networks, optoelectronics and medical communications. For more information, visit www.zarlink.com. The following discussion and analysis explains trends in our financial condition and results of operations for the three and nine-month periods ended December 26, 2008, compared with the corresponding period in the previous Fiscal year.This discussion is intended to help shareholders and other readers understand the dynamics of our business and the key factors underlying our financial results.You should read this discussion in conjunction with our consolidated financial statements and notes included elsewhere in this Quarterly Report and with our Annual Report for the Fiscal year ended March 28, Forward-Looking Statements Certain statements in this Quarterly Report contain forward-looking statements which involve risks and uncertainties that are based on our current expectations, estimates and projections about the industries, in which we operate, and our beliefs and assumptions. We use words such as anticipate, expect, estimate, believe, and similar expressions to identify such forward-looking statements.
